           Case 2:21-cv-00042-MLP Document 1 Filed 01/13/21 Page 1 of 5




 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 7                                  AT SEATTLE

 8   JASON O. ANDERSON,
                                                       No.
 9                                Plaintiff,
                                                       COMPLAINT FOR DAMAGES
10          v.
                                                       JURY DEMAND
11   CITY OF EVERETT,

12                                 Defendant.

13          Plaintiff, Jason O. Anderson, alleges as follows:

14                           I.   JURISDICTION AND VENUE

15          1.1.   Plaintiff brings this action under Title VII of the Civil Rights Act of 1964,

16   42 U.S.C. § 2000e, et seq., as amended (“Title VII”), to enforce the nation’s laws forbidding

17   employment discrimination on the basis of race and retaliation.

18          1.2.   All conditions precedent to filing suit have been met.

19          1.3.   This Court has jurisdiction of this action under 28 U.S.C. §§ 1331 and 1343.

20          1.4.   Venue is proper in the United States District Court for the Western District of

21   Washington pursuant to 28 U.S.C. § 1391(b) because Defendant City of Everett (the “City”)

22   and its agent, the Everett Fire Department (“EFD”), are located in this judicial district and

23

24
      COMPLAINT  1                                       SCHROETER GOLDMARK & BENDER
25                                                         500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                   Phone (206) 622-8000 ● Fax (206) 682-2305
            Case 2:21-cv-00042-MLP Document 1 Filed 01/13/21 Page 2 of 5




 1   because all or a substantial portion of the acts or omissions giving rise to this action took place

 2   within this district.

 3                                          II.     PARTIES

 4           2.1.    Plaintiff Jason Anderson is an African-American man residing in Kittitas

 5   County, Washington.

 6           2.2.    Defendant City of Everett is a municipal corporation located in Snohomish

 7   County, Washington.

 8                                           III.   FACTS

 9           3.1.    Defendant City of Everett operates the Everett Fire Department, which carries

10   out emergency fire and public safety services in and around the City of Everett. The City

11   employs more than 1,000 people, including about 180 people within EFD.

12           3.2.    EFD hired Mr. Anderson in 2003. At the time he was hired, he was only the

13   fourth or fifth African-American firefighter ever hired by EFD.

14           3.3.    Soon after he began working, his supervisors and co-workers began making

15   comments about his race and color, including his then-Captain saying that he was the “whitest

16   black guy he’d ever seen.”

17           3.4.    Despite knowledge that Mr. Anderson is African-American, co-workers and

18   supervisors began referring to Mr. Anderson as “Juan” and later “taco boy” because of his

19   light-brown complexion.

20           3.5.    “Taco Boy” stickers and signs began appearing at his workstation, and an EFD

21   supervisor assigned him the team name “La Migra” in EFD’s fantasy football league, which is

22   Spanish slang for U.S. Immigration and Customs Enforcement.

23

24
      COMPLAINT  2                                          SCHROETER GOLDMARK & BENDER
25                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                     Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:21-cv-00042-MLP Document 1 Filed 01/13/21 Page 3 of 5




 1          3.6.    At an EFD event, an outgoing supervisor made a comment to Mr. Anderson

 2   about “dumb niggers.”

 3          3.7.    While responding to a fire emergency, a supervisor warned Mr. Anderson and

 4   another African-American EFD firefighter not to “throw up gang signs” while on the firetruck.

 5          3.8.    Sometime in 2019 or 2020, a sticker of a gorilla appeared on Mr. Anderson’s

 6   locker at the firehouse. The depiction of a gorilla dressed as a firefighter promoted one of the

 7   oldest racists tropes against African-Americans, comparing Blacks to apes and monkeys.

 8          3.9.    This conduct related to Mr. Anderson’s race and color is ongoing. It is also

 9   unwelcome.

10          3.10.   In 2019, Mr. Anderson reported the harassing conduct to his Battalion Chief,

11   and was told, “we’ve all heard offensive comments” and “you need to suck it up.”

12          3.11.   Mr. Anderson later reported the harassing conduct to EFD’s Assistant Fire

13   Chief and Fire Chief. He also reported the harassing conduct to the City’s Human Resources

14   department and the Mayor. They took no corrective measures and the harassment continued.

15          3.12.   Soon after Mr. Anderson’s report to the City, an EFD Captain sent a

16   department-wide email telling firefighters to “resist adding outrage culture into the amazing

17   work environment that we have,” and urging personnel to “solve your issues at the lowest

18   possible level.”

19          3.13.   Since then, Mr. Anderson has received the silent treatment from some at work,

20   and he has been unfairly scrutinized and downgraded in his performance.

21          3.14.   As a direct result of the City’s unlawful actions, Mr. Anderson has suffered and

22   continues to suffer economic and non-economic damages.

23

24
      COMPLAINT  3                                        SCHROETER GOLDMARK & BENDER
25                                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:21-cv-00042-MLP Document 1 Filed 01/13/21 Page 4 of 5




 1                                    IV.   LEGAL CLAIMS

 2          D.      FIRST       CAUSE        OF      ACTION:              DISCRIMINATION                                  IN

 3   VIOLATION OF TITLE VII.

 4          4.1     Plaintiff realleges the above statement of facts as though fully stated here.

 5          4.2     Defendant subjected Plaintiff to intentional discriminatory treatment, including

 6   a hostile-work environment, on the basis of race and color in connection with the terms and

 7   conditions of his employment in violation of Title VII.

 8          4.3     As a direct and proximate result of the foregoing, Plaintiff has suffered and

 9   continues to suffer loss of compensation and benefits, emotional distress, anxiety, humiliation,

10   and embarrassment, each in amounts to be proven at trial.

11          E.      SECOND          CAUSE         OF     ACTION:                 RETALIATION                              IN

12   VIOLATION OF TITLE VII.

13          4.4     Plaintiff realleges the above statement of facts as though fully stated here.

14          4.5     Defendant retaliated against Plaintiff for reporting his concerns about

15   discriminatory treatment and harassment in violation of Title VII.

16          4.6     As a direct and proximate result of the foregoing, Plaintiff has suffered and

17   continues to suffer loss of compensation and benefits, emotional distress, anxiety, humiliation,

18   and embarrassment, each in amounts to be proven at trial.

19                               V.    PRAYER FOR RELIEF

20          Plaintiff prays for judgment and relief against Defendant as follows:

21          5.1.    Damages for lost compensation and benefits in an amount to be proven at trial;

22          5.2.    Damages for emotional distress, anxiety, humiliation, and embarrassment in

23                  amounts to be proven at trial;

24
      COMPLAINT  4                                         SCHROETER GOLDMARK & BENDER
25                                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
        Case 2:21-cv-00042-MLP Document 1 Filed 01/13/21 Page 5 of 5




 1       5.3.   Punitive damages in an amount to be proven at trial;

 2       5.4.   Prejudgment and post-judgment interest;

 3       5.5.   Attorneys’ fees, expenses, and costs;

 4       5.6.   Increased payment to offset any additional income taxes triggered by judgment

 5              in his favor;

 6       5.7.   Such other and further relief as this Court deems just and proper.

 7       DATED this 13th day of January, 2021.

 8
                                              SCHROETER GOLDMARK & BENDER
 9

10
                                              ___________________________________
11                                            JAMAL N. WHITEHEAD, WSBA #39818
                                              810 Third Avenue, Suite 500
12                                            Seattle, WA 98104
                                              Phone: (206) 622-8000
13                                            Fax: (206) 682-2305
                                              whitehead@sgb-law.com
14
                                              Attorney for Plaintiff
15

16

17

18

19

20

21

22

23

24
     COMPLAINT  5                                      SCHROETER GOLDMARK & BENDER
25                                                      500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                Phone (206) 622-8000 ● Fax (206) 682-2305
